UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6447


MARSHALL RAY MILLER,

                Petitioner – Appellant,

          v.

WAYNE MCCABE, Warden of Lieber,

                Respondent – Appellee,

          and

UNITED STATES ATTORNEY GENERAL; FEDERAL BUREAU OF PRISONS,

                Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:11-cv-01803-TLW)


Submitted:   July 30, 2012                   Decided:   August 21, 2012


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marshall Ray Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marshall Ray Miller, a state prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.                  The order is not appealable

unless    a    circuit       justice    or   judge    issues      a   certificate    of

appealability.      28 U.S.C. § 2253(c)(1)(A) (2006).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating    that

reasonable      jurists        would    find      that    the      district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the   prisoner      must

demonstrate      both    that     the    dispositive          procedural   ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Miller has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3